Citation Nr: 0503148	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-28 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance of another person or at the housebound 
rate.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.  

This appeal comes before the Board of Veterans' Appeals 
(Board) On appeal from a February 2003 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied special monthly pension 
based on the need for aid and attendance of another person or 
at the housebound rate.  A notice of disagreement (NOD) was 
received by VA in June 2003.  A statement of the case (SOC) 
was issued in September 2003.  A substantive appeal (VA Form 
9) was received in September 2003.  The veteran testified 
before a hearing officer at the RO in December 2003.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The objective medical evidence does not show that the 
veteran is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.  

2.  The objective medical evidence does not show that the 
veteran requires the daily assistance of another to perform 
the activities of daily living or to protect himself from the 
dangers of his environment, without which he would require 
nursing home or other institutional care.

3.  The veteran does not have a single disability rated as 
one hundred percent disabling and an additional, separate and 
distinct, disability ratable at 60 percent or more which 
involves different anatomical segments or bodily systems.  

4.  The veteran is not substantially confined to his dwelling 
and the immediate premises due to his disabilities.  


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance of another person or at 
the housebound rate have not been met.  38 U.S.C.A. 
§§ 1502(b)(c), 1521(d)(e) (West 2002); 38 C.F.R. §§ 3.351, 
3.352 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and the 
supplemental statement of the case adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for special monthly pension and housebound benefits.  
Furthermore, the RO sent a letter to the veteran in 
December 2002, which asked him to submit certain information, 
and informed him of the elements needed to substantiate his 
claim.  In accordance with the requirements of the VCAA, the 
letter informed the veteran what evidence and information VA 
would be obtaining, and essentially asked the veteran to send 
to VA any information he had to process the claim.  The 
letter also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  The RO sent VCAA notice in December 2002 prior 
to initial adjudication of this claim.  The veteran also 
provided hearing testimony before the RO.  

With respect to VA's duty to assist the veteran, the RO has 
obtained all evidence identified by the veteran.  The VA 
obtained the veteran's VA records in connection with this 
claim.  He indicated that he underwent blood sugar checks at 
a medical facility close to home.  However, those records of  
blood sugar checks alone are not necessary to determine if he 
is entitled to the benefit sought.  The veteran has not 
identified any additional evidence pertinent to his claim not 
already of record, and there are no known additional records 
to obtain.  There is nothing further that need be done in 
this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
examined in connection with this claim.  

The Board finds that VA has satisfied its duties to inform 
and assist.  


II.  Special Monthly Pension

A.  Aid and Attendance Benefits  

A veteran in receipt of non-service-connected pension may 
receive pension at a higher rate if in need of regular aid 
and attendance.  38 U.S.C.A. § 1521(d) (West 2002).  A person 
is considered in need of regular aid and attendance of 
another if such person is a patient in a nursing home; or 
helpless or blind, or so nearly helpless or blind as to need 
or require the regular aid and attendance of another; or 
establishes a factual need for aid and attendance.  A veteran 
is considered blind with corrected visual acuity of 5/200 or 
less in both eyes, or concentric contraction of the visual 
field to 5 degrees or less.  38 U.S.C.A. § 1502(b) (West 
2002).; 8 C.F.R. § 3.351(c) (2004).  

Determinations as to the factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; an inability to feed himself through loss of 
coordination of the upper extremities or through extreme 
weakness; an inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which through its essential 
character actually requires that the claimant remain in bed.  
It does not require that all of the above disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions which a claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (2004).  

Here, the veteran has been in receipt of non-service 
connected pension benefits, effective from 2000.  More 
recently, the VA records of August 2002 and September 2002 
show that the veteran had a corneal ulcer of the right eye.  
He underwent a penetrating keratoplasty and was doing well 
without any evidence of infection.  

In January 2003, the veteran underwent a VA ophthalmology 
examination.  It was noted that he had a history of non 
insulin dependent diabetes mellitus.  He also had a fungal 
corneal ulcer in July 2002 that perforated despite medical 
treatment and required a corneal transplant.  In November 
2002, he underwent cataract surgery in his right eye.  At the 
time of examination, he was being followed by a cornea 
specialist.  Physical examination revealed visual acuity in 
his right eye as  far-20/80 uncorrected;, corrected, far-
20/60 and near-20/70.  His left eye had uncorrected visual 
acuity of far-20/25, corrected, far-20/25, near-20/25.  There 
was no diplopia and no visual field deficit.  His lids were 
intact and sclera was clear.  The right cornea was clear with 
evidence of a graft and the left cornea was also clear.  
Extraocular movements was full.  The diagnosis was that there 
was no evidence of nonproliferative diabetic retinopathy and 
status post corneal transplant in the right eye, perforated 
corneal ulcer.  There was no evidence of corneal rejection.  
Also, there was evidence of well-controlled ocular 
hypertension status post intraocular surgery.  

Also in January 2003, the veteran underwent an aid and 
attendance and housebound examination.  The veteran was noted 
to have been accompanied by his son-in-law in a private car.  
He lived with his wife.  He was noted to have non insulin 
dependent diabetes mellitus, benign prostatic hypertrophy, 
transurethral resection, hydrocelectomy, right side, right 
eye corneal transplant, and cataract extraction.  He was not 
hospitalized.  He was not bedridden nor was he wheelchair-
ridden.  The veteran had a corneal transplant, corneal graft 
in the right eye, status post corneal ulcer and cataract 
extraction in the right eye with intraocular lens implant.  
He was only able to count fingers at two feet distance in the 
right eye, secondary to glaucoma in the right eye.  He was 
determined to be competent and capable of managing his 
benefit payments.  He was independent and able to meet his 
daily living needs requirement.  At the time of the 
examination, he complained of degenerative joint disease, 
generalized arthralgia, episode of diarrhea, but told the 
examiner at present, he was doing well.  During a typical 
day, he indicated that he walked and visited near family 
houses.  He also listened to the radio, cleaned the garden, 
went to the supermarket, and was active around the house.  
His posture was erect, his nutrition was satisfactory, and he 
had normal locomotion.  His blood pressure was 140/78 for 
three readings.  He had degenerative joint disease (DJD) of 
the upper extremities with normal musculoskeletal function 
and coordination.  He also had DJD of the lower extremities 
with satisfactory musculoskeletal function and coordination.  
There was no limitation of motion, no evidence of weakness, 
satisfactory coordination and no muscular atrophy.  He had 
normal balance and propulsion.  He had DJD of the vertebral 
spine, a large, reducible umbilical hernia, and status post 
right hydrocelectomy.  He was able to walk without the 
assistance of another person and was able to leave his home 
at any time, preferably with company.  The diagnoses were 
non-insulin dependent diabetes mellitus, status post right 
corneal transplant graft, status post ulcer of the right eye, 
secondary glaucoma of the right eye, status post right 
pseudophakia with intraocular implant, mature cataract of the 
left eye, and DJD generalized, and lumbar spondylosis.  

VA treatment records show the veteran was seen on an 
outpatient treatment basis for some of his conditions during 
the period from November 2002 to December 2003.  He had a 
psychosocial assessment which showed he had no psychosocial 
problems.  He was hospitalized for a few days for upper 
gastrointestinal bleeding.  He was told to avoid alcohol  
intake.  

In December 2003, the veteran testified at a personal hearing 
at the RO.  He stated that he had chronic vision problems 
that affect him.  He stated that he was unable to shop by 
himself, his wife had to help him to the bathroom to use the 
tub, he had a balance disorder, and he could not see well 
since his corneal transplant.  He maintained that he was 
unable to read the newspaper because he could not see well 
and therefore, listened to the news on the radio.  He stated 
that he paid a barber to shave him because he could not see 
well enough not to cut himself.  He stated that he could not 
go outside.  He did indicate that he did not use any 
ambulatory device.  He believed that he needed aid and 
attendance because of his difficulties.  

The Board has thoroughly reviewed the evidence of record in 
light of the veteran's contentions.  The evidence does not 
show that the veteran meets the criteria sufficient to 
warrant aid and attendance benefits.  He has contended, that 
he does not see very well and needs assistance because of his 
vision problems.  Although he did have a corneal implant, his 
VA ophthalmology examination did not show that he was blind 
or nearly blind in both eyes based on VA criteria.  He is not 
in a nursing home and has presented no evidence that he is in 
need of nursing care.  He appears to be able to feed himself, 
bathe unassisted, eat and attend to the needs of nature 
unassisted.  He needs assistance to get to the tub and he 
claims to need to be shaved by another because he would cut 
himself.  Again, he does not meet VA criteria for blindness.  
He is also able to walk unassisted.  His VA aid and 
attendance examination indicated that he had normal balance 
and propulsion.  He did not need any mechanical assistive 
device for walking and he was able to leave his home at any 
time, albeit preferably with company.  Since the veteran is 
able to care for his daily needs, is not in a nursing home 
and is not blind, the preponderance of the evidence is 
against the claim of entitlement to special monthly pension 
based on the need for aid and attendance of another person.  

B.  Housebound

A veteran in receipt of non-service-connected pension may 
receive pension at the housebound rate if he has a disability 
rated as permanent and total and (1) has additional 
disability or disabilities independently ratable at 60 
percent or more, or (2) by reason of disability or 
disabilities is permanently housebound but does not qualify 
for pension at the aid and attendance rate.  38 U.S.C.A. 
§ 1521(e) (West 2002).

The requirement of "permanently housebound" will be 
considered to have been met when the veteran is substantially 
confined to such veteran's house (ward or clinical areas, if 
institutionalized) or immediate premises due to disability or 
disabilities which it is reasonably certain will remain 
throughout the veteran's lifetime.  38 U.S.C.A. § 1502(c) 
(West 2002); 38 C.F.R. § 3.351(d) (2004).  

After a thorough review of the record, it is clear that the 
veteran does not meet the provisions for housebound benefits.  
First, he does not have a single disability rated as 
100 percent, (the highest being rated at 30 percent).  
Secondly, the evidence of record does not show that the 
veteran is substantially confined to his dwelling and it is 
not reasonably certain that his disabilities will result in 
his confinement throughout his lifetime.  The veteran is able 
to ambulate without assistive devices and is not bedridden or 
wheelchair bound.  He can walk unassisted.  He can walk 
around his house, and according to the VA aid and attendance 
examination, visits nearby family houses.  Although it has 
been suggested that he be accompanied in the future when he 
goes out, he is not confined to his dwelling place.  In light 
of the foregoing, the veteran does not qualify for special 
monthly pension on account of being housebound.  

ORDER

Special monthly pension based on the need for the aid and 
attendance of another person or at the housebound rate is 
denied.  




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


